


Exhibit 10.11

 

Dear Steven C. Oldham:

 

The Board of Directors of SureWest Communications (“SureWest”) for and on behalf
of SureWest and all of its subsidiaries and affiliates has recently approved
this contract to provide enhanced severance payments and benefits to you in the
event of certain terminations of employment connected with a change in control
of SureWest.  This Agreement (“Agreement”) sets forth your rights and
obligations under the Agreement.

 

Payments and benefits provided by this Agreement are in lieu of and not in
addition to any payments or benefits to which you may be otherwise entitled
under any other severance program.  Furthermore, this is not a contract of
employment and nothing contained herein shall confer on you any right to be
retained, in any position, as an employee, consultant or officer of SureWest or
any of its affiliates (the “Companies”), and you shall remain an
employee-at-will.

 

1.               Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

(a)          “Board” means the Board of Directors of SureWest.

 

(b)         “Cause” means your (i) conviction of, or pleading nolo contendere
to, a felony; (ii) conviction of, or pleading nolo contendere to any misdemeanor
involving the purchase or sale or any security, mail or wire fraud, theft,
embezzlement, moral turpitude or property of the Companies; (iii) material
neglect of, willful misconduct in connection with, or material breach of, your
duties to the Companies as an employee or officer including, without limitation,
your obligations to protect the confidentiality of material non-public
information that you have obtained in the course of your employment, as well as
your material obligations under The SureWest Code of Conduct, as may be amended
from time to time, and (iv) any material breach or violation of the Companies’
Code of Ethics.

 

(c)          “Change in Control” means the first to occur of any one of the
following events:

 

(i)                                     any “Person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) (other than (A) any of the Companies, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of any of the Companies,
(C) any entity owned, directly or indirectly, by the stockholders of SureWest in
substantially the same proportions as their ownership of Voting Securities or
(D) any corporation or other entity of which at least a majority of the combined
voting power is owned directly or

 

1

--------------------------------------------------------------------------------


 

indirectly by SureWest) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly (not including any
securities acquired directly (or through an underwriter) from SureWest or the
Companies), of 50% or more of SureWest’s then outstanding securities eligible to
vote in the election of the Board (“Voting Securities”);

 

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date hereof, were members of the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of SureWest) whose
appointment or election by the Board or nomination for election by SureWest’s
stockholders was approved or recommended by a vote of a majority of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;

 

(iii)          there is consummated a merger or consolidation of SureWest with
any other corporation or entity or SureWest issues Voting Securities in
connection with a merger or consolidation of any direct or indirect subsidiary
of SureWest with any other corporation, other than (A) a merger or consolidation
that would result in the stockholders of SureWest immediately prior to such
merger or consolidation continuing to own directly or indirectly immediately
after such merger or consolidation more than 50% of SureWest’s then outstanding
Voting Securities or 50% of the combined voting power of the surviving or parent
entity in such merger or consolidation or (B) a merger or consolidation effected
to implement a recapitalization of SureWest (or similar transaction) in which no
Person, directly or indirectly, acquired 50% or more of SureWest’s then
outstanding Voting Securities (not including any securities acquired directly
(or through an underwriter) from SureWest or the Companies); or

 

(iv)                             the consummation of a plan of complete
liquidation of SureWest or the consummation of the sale or disposition by
SureWest of all or substantially all of SureWest’s assets to an entity, other
than a sale or disposition of all or substantially all of SureWest’s assets to
an entity at least 50% of the combined voting power of the voting securities of
which are owned directly or indirectly by (A) stockholders of SureWest in
substantially the same proportions as their ownership of SureWest immediately
prior to such sale or (B) SureWest.

 

2

--------------------------------------------------------------------------------


 

(d)         “Disability” shall mean a disability that would qualify as such
under SureWest’s long term disability plan applicable to you at the time of your
termination.

 

(e)          “Good Reason” means, without your express consent: (i) material
reduction of your position authority, duties, or responsibilities as they
existed immediately prior to a Change in Control, (ii) material reduction of
your base salary, annual bonus opportunity or long-term incentive opportunity as
they existed immediately prior to a Change in Control, (iii) any successor
corporation or entity’s refusal to expressly assume the obligations of the
Agreement in connection with a Change in Control as required by Section 7
hereof, or (iv) relocation of your primary work location by more than fifty (50)
miles from SureWest’s headquarters.  Before “Good Reason” has been deemed to
have occurred, you must give SureWest written notice detailing why you believe a
Good Reason event has occurred and such notice must be provided to SureWest
within ninety days of the initial occurrence of such alleged Good Reason event. 
SureWest shall then have thirty days after its receipt of written notice to cure
the item cited in the written notice so that “Good Reason” will have not
formally occurred with respect to the event in question.  This “Good Reason”
definition is intended to comply with Treasury Regulation
Section 1.409A-1(n)(2)(i) and shall be interpreted accordingly.

 

(f)            “Qualifying Termination” means a termination of your employment
(i) by SureWest other than for Cause or (ii) by you for Good Reason. 
Termination of your employment on account of death, disability or retirement
shall not be  treated as a Qualifying Termination.  In no event will a
termination of your employment by you for Good Reason constitute a Qualifying
Termination if it occurs more than two years following the initial existence of
a Good Reason event.

 

2.               Payments Upon Termination of Employment following a Change in
Control.  If, within the period beginning (i) on the approval of a definitive
agreement by the Board of Directors of SureWest (the “Board”), which agreement,
if consummated would result in a Change in Control (ii) the approval by the
Board of a transaction or series of transactions, the consummation of which
would result in a Change in Control or (iii) the public announcement of a tender
offer for SureWest’s voting stock, the completion of which would result in a
Change in Control, and ending one (1) year following a Change in Control, your
employment with SureWest terminates pursuant to a Qualifying Termination, then
contingent upon your executing and not revoking of a release in favor of the
Companies substantially in the form annexed hereto as Exhibit A, you shall be
entitled to the following payments and benefits provided that you execute such
release within 45 days after your Qualifying Termination:

 

(a)          Severance.  On the first day following expiration of the 7 days
period to rescind or revoke the release attached as Exhibit A following your
Qualifying Termination, SureWest shall pay you a lump sum cash payment equal to
three times your annual salary at the rate in effect on the date of your
Qualifying Termination.

 

3

--------------------------------------------------------------------------------


 

(b)         Incentive Compensation.  Notwithstanding any provision of any
SureWest plan to the contrary, SureWest shall pay you on the first day following
expiration of the 7 day period to rescind or revoke the release attached as
Exhibit A following your Qualifying Termination a lump sum cash payment equal to
three times your most recently established annual incentive target award.  In
addition, all of your outstanding options which have not vested as of the date
of your Qualifying Termination shall become immediately vested and remain
exercisable for the longer of the period provided in the applicable award
agreement and plan pursuant to which such options were granted or ninety (90)
days, but in no event beyond the Expiration Date of such option.  Similarly, any
outstanding restricted stock awards, restricted units, or performance grants,
any outstanding targeted long term incentive, or any grant to which you are
entitled under any program, plan, contract or arrangement in existence at the
time of your Qualifying Termination, shall become immediately vested and
nonforfeitable whether or not earned as of the date of the Qualifying
Termination.  Other than as provided in this Section 2(b), options and other
equity-based awards shall continue to be subject to the applicable terms of the
applicable plan and the agreements pursuant to which they were granted.

 

(c)          Health and Welfare Benefits.

 

(i)            Provided that you timely elect continuation coverage (as defined
in the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”)) under SureWest’s medical and dental plans as in effect at the time of
your Qualifying Termination, SureWest shall pay all COBRA premiums for you and
your dependents under such plans (or any successor plans) until the earliest of
(x) the termination of your COBRA termination coverage period or (y) the date
you secure subsequent employment with comparable medical and dental coverage.

 

(ii)           SureWest shall continue to provide you, for 36 months following
your Qualifying Termination, with the same level of accident (AD&D) and life
insurance benefits upon substantially the same terms and conditions (including
contributions required by you for such benefits) as existed immediately prior to
the date of your Qualifying Termination (or, if more favorable to you, as such
benefits and terms and conditions existed immediately prior to the Change in
Control); provided, however, that these benefits shall only be provided to the
extent that the aggregate amount of taxable premiums that are paid by SureWest
on your behalf do not exceed the limit set forth in Section 402(g)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”) in effect for year in
which your separation from service (as defined in Section 409A of the Code)
occurs.

 

4

--------------------------------------------------------------------------------


 

(d)         Retirement Benefits. Your vested accrued benefits under any
Retirement Plan shall be distributed in the time, form and manner as you elect
pursuant to the applicable provisions of such plans.

 

(e)          Outplacement Services.  SureWest shall provide you with reasonable
outplacement services suitable to your position for a period of 12 months
following your Qualifying Termination or, if earlier, until your first
acceptance of an offer of employment.

 

(f)            409A Short-Term Deferral.  The payments described in Sections
2(a) and (b) are intended to comply with the short-term deferral exemption under
Section 409A of the Code.  Accordingly, in no event shall such payments be made
later than March 15th following the calendar year in which the Qualifying
Termination occurs.

 

3.               Withholding Taxes.  SureWest may withhold from all payments or
benefits due to you hereunder or under any other plan or arrangement of the
Companies all taxes which, by applicable federal, state, local or other law,
SureWest determines it is required to withhold therefrom.

 

4.               Certain Additional Payments by the Company.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution to you or for your benefit (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 4) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code (and/or any corresponding provisions of state or
local tax laws) or any interest or penalties with respect to such excise taxes
(such excise taxes, together with any such interest and penalties, are
hereinafter collectively referred to as “Excise Taxes”), then you shall be
entitled to receive an additional payment (a “Tax Restoration Payment”) in an
amount such that after your payment of all income and other taxes (and any
interest or penalties imposed with respect to such taxes) and Excise Taxes
imposed upon the Tax Restoration Payment, you retain an amount of the Tax
Restoration Payment equal to the Excise Taxes imposed upon the Payments.  Such
tax computations shall be performed applying the then highest marginal tax
rates.

 

All determinations required to be made under this Section 4, including whether
and when a Tax Restoration Payment is required and the amount of such Tax
Restoration Payment shall be made by Ernst & Young LLP or such other nationally
recognized accounting firm as may be designated by you (the “Accounting Firm). 
Such payment shall be fully made to you upon any determination that there are
Excise Taxes owed but in no event later than the end of the calendar year next
following the calendar year in which you remit the related taxes ; provided,
however, that if you are a “specified employee” (as defined in, and pursuant to,
Treas. Reg. Section 1.409A-1(i) or any successor regulation) on the date of your
separation from service hereunder, the Tax Restoration Payment shall be made to
you no earlier than the date which is six months after the date of such
separation (or, if earlier, the date of your death) to the

 

5

--------------------------------------------------------------------------------


 

extent required to avoid adverse tax treatment to you (including, without
limitation, the additional twenty percent (20%) tax for which you would
otherwise be liable under Section 409A(a)(1)(B) in the absence of such
deferral).  You and SureWest shall furnish the Accountant such documentation and
documents as the Accountant may reasonably request in order to make a
determination.  SureWest shall bear all costs that the Accountant may reasonably
charge in connection with performing any calculations contemplated by this
Section 4.

 

5.               Covenant and Conditions.  As a condition precedent to and in
consideration of your receipt of the payments and benefits set forth above:

 

(a)          You agree to return all property of SureWest.  This includes
(i) all documents, data, materials, details, and copies thereof in any form
(electronic or hard copy) that are the property of SureWest or were created
using SureWest resources or during any hours worked for SureWest including,
without limitation, any data referred to in Section (e) and (ii) all other
property of SureWest including, without limitation, all computer equipment, and
associated passwords, property passes, keys, hardware keys, credit cards, and
identification badges.

 

(b)         You agree that you shall not directly recruit or solicit any current
employee of SureWest to leave the employ of SureWest for one year following the
date of your Qualifying Termination.  The term “directly” as used in this
Section 5(b) shall mean that you shall not initiate such discussions with a then
current employee of the Companies.

 

(c)          You agree to cooperate with SureWest and to provide all information
that SureWest may hereafter reasonably request with respect to any matter
involving your present or former relationship with SureWest, the work you have
performed, or present or former employees of SureWest so long as such requests
do not unreasonably interfere with any other job or important personal activity
in which you are engaged.  SureWest agrees to reimburse you for all reasonable
out-of-pocket costs you incur in connection therewith.

 

(d)         You agree that, with regard to all confidential technical, business,
tax, financial or proprietary knowledge and information you may have obtained
while employed by SureWest (“Proprietary Information”), you will not at any time
disclose any such Proprietary Information to any person, firm, corporation,
association, governmental agency, employee, or entity or use any such
Proprietary Information for your own benefit or for the benefit of any other
person, firm, corporation, or other entity, except SureWest and except as may be
required by court order or subpoena.  You agree to notify the SureWest Office of
General Counsel at the address noted above as soon as practicable after your
receipt of such a court order or subpoena.  For purposes of this Agreement, the
term “Proprietary Information” does not include information that is the public
domain. For purposes of this Agreement, the term “Proprietary Information” shall
include,

 

6

--------------------------------------------------------------------------------


 

but not be limited to, non-public aspects of all information about or relating
to SureWest which:

 

(i)            relates to specific matters such as trade secrets, pricing and
advertising techniques or strategies, research and development activities,
software development, market development, exchange registration, SureWest’s
costs, expenses, human resources or other employment issues, matters relating to
pending litigation, any matters pertaining to pending, past or future mergers,
studies, market penetration plans, listing retention plans and strategies,
marketing plans and strategies, financial information, communication and/or
public relations products, plans, programs, and strategies, financial formulas
and methods relating to SureWest’s business, computer software programs,
accounting policies and practices, tax information, information from and about
tax returns, tax strategies, policies and methods, and all strategic plans or
other matters, strategies, and financial or operating information pertaining to
clients, lenders, customers, counsel, or transactions as they may exist from
time to time which you may have acquired or obtained directly or indirectly by
virtue or your employment with SureWest; and/or,

 

(ii)           is known to you from your confidential employment relationship
with  SureWest.

 

The information described above shall be presumed to constitute “Proprietary
Information,” except to the extent that the same information: (i) was known to
you prior to your employment with SureWest as evidenced by written records in
your possession prior to such disclosure; (ii) was lawfully disclosed to you
following the end of your employment with SureWest by a third party under no
obligation of confidentiality; or (iii) is generally known and available to all
persons in the securities industry.

 

(e)          You agree that you shall not issue, circulate, publish or utter any
false or disparaging, statement, remarks, opinions or rumors about SureWest or
its shareholders unless giving truthful testimony under subpoena or court
order.  Notwithstanding the preceding or any other provision of this Agreement
to the contrary, you may provide truthful information to any government agency
or self-regulatory organization with or without subpoena or court order.

 

(f)            You agree to cancel, terminate and rescind any previous contract
or agreement which provides for any benefits on a Change in Control and that
your execution of this Agreement shall effectuate a termination, cancellation
and rescinding of such agreement.

 

6.               Breach of Agreement.  If you materially breach or threaten to
materially breach this Agreement, including but not limited to your obligations
in Section 5 above and/or commence a suit or action or complaint in
contravention of the release attached as

 

7

--------------------------------------------------------------------------------


 

Exhibit A, you acknowledge that SureWest’s obligation to make the payments
and/or provide the benefits referred to above shall immediately cease, and that
SureWest shall have, in addition to all other rights or remedies provided in law
or in equity by reason of your material breach, the right to seek the return of
all payments and benefits paid pursuant to this Agreement unless prohibited by
applicable law or regulation.  You specifically agree and acknowledge that
SureWest, after affording you reasonable, written notice of the material breach
or threatened material breach of this Agreement and of the reasonable
opportunity to cure, has the right to cease performing their obligations under
this Agreement in advance of any determination of material breach by a court of
competent jurisdiction.  If SureWest ceases performing its obligations due to
such material breach or threatened material breach and a court of competent
jurisdiction later determines that such action was without right, SureWest
agrees to promptly pay you all monies thus withheld plus simple interest at the
prime rate in effect at the time the payments ceased and your reasonable costs
and expenses incurred in such action (including attorney fees).  If SureWest
ceases performing their obligations due to such material breach or threatened
material breach and a court of competent jurisdiction later determines that a
breach occurred and that such action was thus appropriate and permitted under
this Agreement, you agree to pay, in addition to such other costs as court may
direct, all of SureWest’s reasonable costs and expenses, including attorney’s
fees, unless prohibited by applicable law or regulation.

 

7.               Binding Agreement; Successors.  SureWest shall require any
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business and/or assets of
SureWest, by written agreement to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that SureWest would be
required to perform it if no such succession had taken place.  This Agreement
shall inure to the benefit of and be enforceable by your personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees.  If you die while any amounts would be payable to you
hereunder had you continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by you to receive such amounts or, if no
person is so appointed, to your estate.

 

8.               Governing Law and Miscellaneous.  The law of the State of
California shall govern this Agreement without given effect to its conflict of
law principles.  Should a court of competent jurisdiction find that any
provision of this Agreement is void, voidable, illegal, or unenforceable, no
other provision shall be affected thereby and the balance shall be interpreted
in a manner that gives effect to the intent of the parties.  The parties agree
that the normal rule of construction that holds that all ambiguities are
construed against the drafting party will not apply to the interpretation of
this Agreement.  You and SureWest acknowledge that this, along with the release
attached as Exhibit A, and any award agreements you entered into under the
Equity Plan, is our entire agreement.  We further acknowledge that the headings
in this

 

8

--------------------------------------------------------------------------------


 

Agreement are for convenience only and have no bearing on the meaning of this
Agreement.

 

9.

Section 409A. This Agreement is intended to comply with the applicable
requirements of Section 409A and shall be limited, construed and interpreted in
a manner so as to comply therewith. Notwithstanding the foregoing, SureWest
agrees to consent to any amendments that are reasonably necessary or advisable
to comply with Section 409A or an exemption therefrom.

 

10.

Term. This agreement shall terminate three years after the date of execution
except on occurrence of a Change in Control or an event described in Section 2
above, in which event, the Agreement shall expire on the later of (i) three
years; (2) termination of an event described in Section 2 which, if consummated,
would result in a Change in Control or; (iii) one year following a Change in
Control.

 

Please sign and date this Agreement and return the signed copy to Darla Yetter.

 

Sincerely,

 

 

 

/s/ Kirk C. Doyle

 

 

Kirk C. Doyle

 

 

 

Agreed and Acknowledged:

 

 

 

/s/ Steven C. Oldhamn

2/7/2008

 

 

Steven C. Oldham

Date

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

Reference is made to that certain Change in Control Agreement (the “CIC
Agreement”) entered into as of                               , by and between
SureWest and you (“Employee”).  Capitalized terms not defined herein shall have
the meaning ascribed to such terms in the CIC Agreement.

 

FOR GOOD AND VALUABLE CONSIDERATION, as set forth in the CIC Agreement (which is
incorporated herein by reference as if set forth fully herein and made a part
hereof), the receipt, sufficiency and adequacy of which is hereby acknowledged
by Employee’s signature below, Employee agrees as follows:

 

1.             Acknowledgement and Release.  Employee on behalf of Employee and
Employee’s heirs, successors and assigns, hereby fully and completely releases
and waives any and all claims, complaints, causes of action or demands of
whatever kind which Employee has or may have against SureWest (the “Company”)
its predecessors, successors, current and former parent entities, owners,
shareholders, subsidiaries and affiliates and all officers, employees, board
members and agents of those persons and companies (the “Released Parties”),
arising out of any employment or other matters between Employee and the Company
and/or its subsidiaries or affiliates occurring prior to Employee’s execution of
this release (“Release”) other than claims Employee may have (i) under the CIC
Agreement by and between Employee and the Company, dated [DATE], (ii) under any
other written agreement between Employee and the Company and/or its subsidiaries
or affiliates or (iii) claims for vested benefits accrued under any employee
benefit plan of the Company or its subsidiaries or affiliates.  Notwithstanding
anything herein to the contrary, Employee does not release and discharge the
Company from any claims, rights, demands, actions, obligations and causes of
action arising from or in any way connected with Employee’s rights to receive
indemnification from the Company and/or its subsidiaries or affiliates, whether
pursuant to applicable law or contract, for acts, events, or omissions arising
during the term of Employee’s employment or service with the Company.

 

Employee understands and agrees that this Release is a full and complete waiver
of all claims including, without limitation, claims to attorneys’ fees and
costs, claims of wrongful discharge, constructive discharge, breach of contract,
breach of the covenant of good faith and fair dealing, harassment, retaliation,
discrimination, violation of public policy, defamation, invasion of privacy,
interference with a leave of absence, personal injury or emotional distress and
claims under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil
Rights Act of 1866, the Age Discrimination in Employment Act of 1967 (ADEA), as
amended by Older Workers Benefit Protection Act of 1990, the California Labor
Code, the California Fair Employment and Housing Act, the California Family
Rights Act, the Family Medical Leave Act, the Employee Retirement Income
Security Act of 1974, the National Labor Relations Act or any other federal or
state law

 

10

--------------------------------------------------------------------------------


 

or regulation relating to employment or employment discrimination.  Employee
further understands and agrees that this waiver includes all claims, known and
unknown, to the greatest extent permitted by applicable law.

 

Employee also hereby agrees that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by the
parties.

 

In addition, Employee hereby expressly waives any and all rights and benefits
conferred upon Employee by the provisions of Section 1542 of the Civil Code of
the State of California, which states as follows:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

2.

Covenant Not to Sue.

 

 

(a)           To the fullest extent permitted by law, except as set forth in
Sections 2(b) and (c) below, at no time subsequent to the date this Release
becomes effective shall Employee pursue or prosecute (or cause or knowingly
permit the pursuit or prosecution of) any claim released under this Release (a
“Released Claim”) in (1) any state, federal or foreign court, (2) any local,
state, federal or foreign administrative agency, or (3) any other tribunal.

 

(b)           Section 2(a) shall not prohibit Employee from filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or
Department of Fair Employment and Housing (DFEH) or participating in an
investigation or proceeding conducted by the EEOC or DFEH.  However, Employee
understands and agrees that while Employee may participate in such an
investigation or proceeding, Employee is waiving his right to recover in any
such action Employee might commence or that may be commenced on Employee’s
behalf before the EEOC or DFEH.

 

(c)           Section 2(a) shall not prohibit Employee from challenging whether
any Released Claim covered by the Age Discrimination in Employment Act of 1967
as amended by the Older Workers Benefit Protection Act of 1990 was effectively
released in accordance with the requirements of such laws.  However, Employee
understands and agrees that while Employee may challenge the validity of such
release, unless such release is found to be invalid, Employee is waiving her
right to recover with respect to all Released Claims (including those covered by
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act of 1990) under this Release.

 

(d)           If Employee breaches the provisions of Section 2(a), Employee will
pay for all costs incurred by the Released Parties, including reasonable
attorneys’ fees, in defending against such claim.

 

11

--------------------------------------------------------------------------------


 

3.

Other Provisions.

 

 

(a)           If any provision of this Release is found to be unenforceable, it
shall not affect the enforceability of the remaining provisions and the court
shall enforce all remaining provisions to the full extent permitted by law.

 

(b)           This Release constitutes the entire agreement between Employee and
the Company with regard to the subject matter of this Release.  It supersedes
any other agreements, representations or understandings, whether oral or written
and whether express or implied, which relate to the subject matter of this
Release.  Employee and the Company understand and agree that this Release may be
modified only in a written document signed by Employee and an authorized officer
of the Company.

 

(c)           Employee understands that Employee has the right to consult with
an attorney before signing this Release.  Employee also understands that, as
provided under ADEA, as amended by the Older Workers Benefit Protection Act of
1990, Employee has at least 21 days after receipt of this Release to review and
consider this Release, discuss it with an attorney of Employee’s own choosing,
and decide to execute it or not execute it.  Employee also understands that
Employee may revoke this Release during a period of seven days after Employee
signs it and that this Release will not become effective for seven days after
Employee signs it (and then only if Employee does not revoke it).  In order to
revoke this Release, within seven days after Employee executes this Release,
Employee must deliver to the Company a letter stating that Employee is revoking
it, in which case it will have no effect.

 

(d)           Employee agrees not to disclose to others the terms of this
Release, except that Employee may disclose such information to Employee’s spouse
and Employee may disclose such information to Employee’s attorneys or
accountants in order for such attorneys or accountants to render services to
Employee related to this Release.


 

12

--------------------------------------------------------------------------------



 

(e)           Employee states that before signing this Release, Employee:

 

·

Has read it,

 

 

·

Understands it,

 

 

·

Knows that he or she is giving up important rights,

 

 

·

Is aware of his or her right to consult an attorney before signing it,and

 

 

·

Has signed it knowingly and voluntarily.

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Steven C. Oldhamn

 

Steven C. Oldham

 

 

 

Date:

   2/7/2008

 

 

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

 

 

 

 

Date:

 

 

13

--------------------------------------------------------------------------------
